



Exhibit 10.48


DEBT GUARANTY AGREEMENT
This DEBT GUARANTY AGREEMENT (this “Agreement”) is entered into on March 14,
2017, effective as of October 6, 2016, by and among (i) PARKWAY PROPERTIES LP, a
Delaware limited partnership (“Former OP”), (ii) PARKWAY OPERATING PARTNERSHIP
LP, a Delaware limited partnership (“New OP”) (iii) JAMES A. THOMAS,
individually and as Trustee of the Lumbee Clan Trust (“Thomas”), and (iv) those
persons and entities listed on the signature page hereto under the caption
“THOMAS INVESTORS” (each, a “Thomas Investor” and collectively the “Thomas
Investors”).
RECITALS
A.    Former OP, Thomas and the Thomas Investors are parties to that certain Tax
Protection Agreement dated as of December 19, 2013 (the “Existing Tax Protection
Agreement”).
B.    In 2004, James A. Thomas, individually and as Trustee of the Lumbee Clan
Trust, the Thomas Investors, Thomas Properties Group, L.P., a Maryland limited
partnership(subsequently renamed PKY Masters Properties Group, L.P.) (“TPG LP”),
and certain other persons entered into a Contribution Agreement dated October
13, 2004 (the “Contribution Agreement”) in which, among other things, TPG LP
agreed to certain limitations on its ability to sell its direct or indirect
interests in certain property and to use commercially reasonable efforts to make
certain secured mortgage debt available to be guaranteed by the Thomas
Investors, as set forth on Exhibit F to the Contribution Agreement (such Exhibit
F, the “Original Tax Protection Agreement”).
C.    Each of the “Parent Merger” and the “Partnership Merger” (each as defined
in that Agreement and Plan of Merger dated as of September 4, 2013 by and
between Parkway Properties, Inc., a Maryland corporation (“Old Parkway”), Former
OP, Thomas Properties Group, Inc., a Maryland corporation (“TPGI”), TPG LP, and
PKY Masters, LP, a Delaware limited partnership) have occurred (the “2013 Merger
Agreement”).
D.    Pursuant to an Agreement and Plan of Merger, dated as of April 28, 2016
(the “2016 Merger Agreement”), entered into by Old Parkway and Former OP with
Cousins Properties Incorporated (“Cousins”) and Clinic Sub Inc., and a
Separation, Distribution, and Transition Services Agreement, dated as of October
5, 2016, contemplated by the 2016 Merger Agreement (the “Separation and
Distribution Agreement”), the Parkway Houston Properties (defined below) have
been combined as of October 6, 2016, with the Added Houston Properties (defined
below), which were formerly owned by Cousins, in New OP, which is the operating
partnership for Parkway, Inc. (“New Parkway”), a newly formed public REIT, and
the non-Houston properties formerly owned by Former OP have been combined with
non-Houston assets of Cousins in a new UPREIT structure for which Cousins is the
parent and in which Former OP has no continuing interest.
E.    New Parkway is a direct and indirect owner of Former OP and of TPG LP, and
Former OP is an indirect owner of TPG LP and of the Parkway Houston Property
Owners








--------------------------------------------------------------------------------






(defined below). The Parkway Houston Property Owners own, as applicable, each of
the Parkway Houston Properties (defined below).


F.    In connection with the 2016 Merger Agreement, a letter agreement dated
April 28, 2016 has been entered into by and among Old Parkway and Former OP, on
the one hand, and Thomas, Thomas Partners, Inc., Thomas Investment Partners,
Ltd. and Thomas-Pastron Family Partnership, L.P., on the other hand (the “2016
Thomas Letter Agreement”).
H.    This Agreement is being entered into pursuant to Section 4 of the 2016
Thomas Letter Agreement.
NOW, THEREFORE, the undersigned, in consideration of the premises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, hereby agree as
follows:
1.    Definitions.


Terms defined in the Preamble and Recitals, or elsewhere in this Agreement, have
the meanings given to them therein, and the following terms have the meanings
set forth below.
“Added Houston Property 1” means, collectively, the projects commonly known as
Greenway Plaza One, Greenway Plaza Two, Greenway Plaza Three, Greenway Plaza
Four, Greenway Plaza Five, Greenway Plaza Eight, Greenway Plaza Nine, Greenway
Plaza Eleven, and Greenway Plaza Twelve located at Greenway Plaza Houston,
Texas.
“Added Houston Property 2” means collectively, the projects commonly known as
Post Oak Center - 1, Post Oak Center - 2, and Post Oak Center - 3 located at
1980 - 2000 Post Oak Boulevard, Houston, Texas.
“Added Houston Properties” means Added Houston Property 1 and Added Houston
Property 2.
“Added Houston Property Owner” means any of Added Houston Property Owner 1 and
Added Houston Property Owner 2.
“Added Houston Property Owner 1” means the entities that own Added Houston
Property 1.
“Added Houston Property Owner 2” means the entities that own Added Houston
Property 2.
“CityWest 1&2” means that certain project located at 2101 CityWest Boulevard in
Houston, Texas commonly known as “CityWest Place 1&2.”
“CityWest 1&2 Owner” means PKY-2101 CityWest 1 & 2, L.P., a Delaware limited
partnership.




2

--------------------------------------------------------------------------------





“CityWest 3&4” means that certain project located at 2101 CityWest Boulevard in
Houston, Texas commonly known as “CityWest Place 3&4.”
“CityWest 3&4 Owner” means PKY-2101 CityWest 3 & 4, L.P., a Delaware limited
partnership.
“CityWest Loan” has the meaning set forth in Section 4.4.
“Guarantee Agreement” means an agreement between New OP, Former OP, or a
Property Owner, one or more Thomas Investors and possibly a lender (or with a
lender as a third party beneficiary), pursuant to which the Thomas Investor(s)
guarantee(s) debt of New OP, Former OP or of such Property Owner, which
guarantee may be on a “bottom dollar basis” provided it is on a pari passu basis
with the other Thomas Investors, and which agreement shall be in the form of a
guarantee or a contribution agreement.
“Guarantee Amount” means an amount specified by each Thomas Investor and which
is set forth in a Guarantee Agreement to which such Thomas Investor is a party
(not to exceed, in the aggregate, the amounts for each Thomas Investor set forth
in the Replacement CityWest Guarantee Agreement and the San Felipe Guarantee
Agreement, as summarized on Exhibit A).
“Guaranteed Debt” means the debt which a Thomas Investor has guaranteed pursuant
to a Guarantee Agreement. As of the date hereof, the Guaranteed Debt consists of
$45,000,000 under the CityWest Loan and $64,000,000 under the San Felipe Loan.
“Guarantee Opportunity” has the meaning set forth in Section 3.1.
“Houston Properties” means the Added Houston Properties and the Parkway Houston
Properties.
“Houston Property Owner” means any of the Added Houston Property Owners and
Parkway Houston Property Owners.
“Parkway Houston Properties” means CityWest 1&2, CityWest 3&4, San Felipe Plaza
and Phoenix Tower.
“Parkway Houston Property Owner” means any of CityWest 1&2 Owner, CityWest 3&4
Owner, San Felipe Plaza Owner and Phoenix Tower Owner.
“Phoenix Tower” means that certain project located at 3200 SW Freeway, Houston,
Texas commonly known as “Phoenix Tower.”
“Phoenix Tower Owner” means PKY 3200 SW Freeway, LLC.
“Property” means any of the Houston Properties and any other real property
directly and/or indirectly owned by New OP, Former OP or New Parkway.






3

--------------------------------------------------------------------------------





“Property Owner” means the Houston Property Owners and any other owner of a
Property which owner is owned directly and/or indirectly by New OP, Former OP or
New Parkway.
“Protected Period” means the period commencing on October 6, 2016, and ending on
October 13, 2016.
“Qualifying Debt” means the City West Loan, the San Felipe Loan and indebtedness
of New OP or a Property Owner that is described in (i), (ii) or (iii) below:
(i) In the case of indebtedness secured by any real property of New OP or a
Property Owner and which is not recourse to all of the assets of New OP or the
Property Owner, the aggregate amount of all indebtedness secured by such
property must not exceed seventy-five percent (75%) of the fair market value (as
determined by New OP in its reasonable judgment) of such property at the time
that the Guarantee Opportunity is first effective. Nonrecourse debt of New OP or
a subsidiary of New OP shall be treated as debt of New OP, provided that New OP
guarantees (or enters into a contribution agreement with respect to) such debt
and will permit the Thomas Investor to indemnify New OP from certain losses
associated with such guarantee (or contribution agreement) on terms which are
similar to those set forth in the Thomas Investor’s Guarantee Agreement and
reasonably acceptable to New OP and the Thomas Investor;
(ii) In the case of indebtedness that is recourse to all of the assets of New OP
or a Property Owner, the indebtedness is at all times the most senior
indebtedness recourse to all the assets of New OP or such Property Owner (but
there shall not be a prohibition against other indebtedness that is pari passu
with such indebtedness) and the amount of the indebtedness outstanding is at all
times at least equal to one hundred fifty percent (150%) of the aggregate amount
of the guarantees provided with respect to such indebtedness; or
(iii) Any other indebtedness approved by Thomas (or his designee or legal
representative) in his sole and absolute discretion.
In addition, debt which satisfies requirement (i) or (ii) above (but not
requirement (iii) above) will not be Qualifying Debt if and when either of the
following occurs: (a) there are other guarantees with respect to the same
indebtedness that are prior to (i.e., with less economic risk) the Guarantee
Opportunity provided to the Thomas Investor pursuant hereto; or (b) there are
other guarantees with respect to the same indebtedness that are pari passu with
the Guarantee Opportunity provided to the Thomas Investor pursuant hereto and
the amount of all such guarantees (including the Thomas Investor’s obligation
under its Guarantee Agreement) exceeds seventy-five percent (75%) of the fair
market value of the real estate which is security for such indebtedness measured
at the time any such guarantee is first effective (as determined by New OP in
its reasonable judgment).
Notwithstanding the foregoing, there shall be no prohibition on guarantees of
other portions of Qualifying Debt, and the above limitations shall not apply
with respect to any guarantee of such debt by New Parkway or New OP, provided
that the Thomas Investor is offered the opportunity to enter into an agreement
with New Parkway or New OP, as applicable, providing that the Thomas Investor
will indemnify New Parkway or New OP, as applicable, from certain losses
associated with such debt on terms which are similar to those set forth in the
Thomas


4

--------------------------------------------------------------------------------





Investor’s Guarantee Agreement with respect to the debt of New OP or one or more
of the Property Owners.
“Replacement CityWest Guarantee Agreement” has the meaning set forth in Section
4.4.2.
“San Felipe Guarantee Agreement” has the meaning set forth in Section 4.5.
“San Felipe Loan” has the meaning set forth in Section 4.5.
“San Felipe Plaza” means that certain project located at 5847 San Felipe,
Houston, Texas commonly known as “San Felipe Plaza”.
“San Felipe Plaza Owner” means PKY-San Felipe Plaza, L.P., a Delaware limited
partnership.
“UPREIT Reorganization” means the “Reorganization” has defined in the 2016
Merger Agreement.
2.    Replacement of Original Tax Protection Agreement.


This Agreement supersedes and replaces (a) the Original Tax Protection
Agreement, which shall be without any further force or effect, and (b) the
Existing Tax Protection Agreement, which shall be without any further force or
effect.
3.    Availability of Guarantee Opportunities.


3.1    As contemplated by Section 4(ii) of the 2016 Thomas Letter Agreement,
Former OP has heretofore made available to the Thomas Investors the opportunity
(a “Guarantee Opportunity”) to make a guarantee of up to $90 million of
additional indebtedness under the currently existing mortgage loans on San
Felipe Plaza and CityWest 3&4. In response to this Guarantee Opportunity, Thomas
Investors elected to enter into contribution agreements with respect to a total
of $109 million (representing an additional $70 million) of the San Felipe and
CityWest III & IV mortgage loans pursuant to the Replacement CityWest Guarantee
Agreement and the San Felipe Guarantee Agreement.


3.2    Subject to Section 3.5 below, for a period of five (5) years following
the Protected Period, if any Guaranteed Debt is to be repaid and, to the extent
that immediately after such repayment, the outstanding amount of such Guaranteed
Debt would be less than the Guarantee Amount with respect to such Guaranteed
Debt set forth in the applicable Guarantee Agreement, or if for any reason any
Guaranteed Debt is no longer available to the Thomas Investors to make a
guarantee of Qualifying Debt at least equal to the Guarantee Amount for each
such Thomas Investor set forth in the applicable Guarantee Agreement (including,
without limitation, as a result of a sale or other disposition of any Property
or a repayment of such Guaranteed Debt without incurring new debt secured by a
Property), then to the extent that, and only for so long as, New OP, Former OP
or one or more Property Owners has other Qualifying Debt, New OP shall use
commercially reasonable efforts to provide each Thomas Investor a Guarantee
Opportunity with respect to such other Qualifying Debt in an amount equal to the
Guarantee Amount with respect to the Guaranteed Debt being repaid or otherwise
no longer available; provided that, subject to


5

--------------------------------------------------------------------------------





Section 3.5 below, New OP shall maintain, or cause to be maintained, a
sufficient amount of such other Qualifying Debt for a minimum of five (5) years
after the expiration of the Protected Period to enable the Thomas Investors to
have Guarantee Opportunities with respect to an amount equal to the Guarantee
Amount. For the sake of clarity, nothing in this Section 3.1 shall require
Former OP, New OP, or any Property Owner to maintain any Qualified Debt beyond
five (5) years after the end of the Protected Period. In the event that New OP
is required to offer a Guarantee Opportunity pursuant to this Section 3.1, New
OP will provide each Thomas Investor notice of the type, amount and other
relevant attributes of the Qualifying Debt with respect to which the Guarantee
Opportunity is offered at least ten (10) business days, to the extent reasonably
practicable, but in no event less than five (5) business days prior to, the
earlier of the closing of the incurrence of such debt (if such debt is not
already outstanding at the time such Guarantee Opportunity is offered) and the
scheduled repayment of the existing Guaranteed Debt. In the event that New OP or
a related party repurchases outstanding Guaranteed Debt, whether or not such
debt is retired, the repurchase thereof shall be treated as a repayment of the
Guaranteed Debt for purposes of this Section 3.1. Each Thomas Investor may
provide its Guarantee Agreement or Guarantee Agreements provided such
agreement(s) shall not expand such Thomas Investor’s rights hereunder or impose
any obligations on New OP, Former OP, or any Property Owner other than
obligations set forth herein and obligations contained in such Guarantee
Agreement or Guarantee Agreements consistent with the form of the Replacement
CityWest Guarantee Agreement and the San Felipe Guarantee Agreement (defined in
Sections 4.4.2 and 4.5 below) and shall be subject to the reasonable comments
and approval of New OP.


3.3    Each Thomas Investor     acknowledges that each of the other Thomas
Investors has the right to guarantee debt of New OP on terms which are similar
to the terms set forth in this Agreement. New OP shall use commercially
reasonable efforts to offer each Guarantee Opportunity to the Thomas Investors
on a pro rata basis, based on the proportion of each Thomas Investor’s Guarantee
Amount to the aggregate Guarantee Amounts of all Thomas Investors, unless the
Thomas Investors agree to accept Guarantee Opportunities on other than a pro
rata basis.


3.4    New OP agrees to file its tax returns and to cause each Property Owner to
file its tax returns taking the position that the Guaranteed Debt is allocable
to each Thomas Investor pursuant to its Guarantee Agreement with respect to such
debt for purposes of Section 752 of the Internal Revenue Code of 1986, as
amended (the “Code”), absent a determination to the contrary by the Internal
Revenue Service or a change in applicable law with respect thereto (including
the regulations implementing Section 752 of the Code). However, none of New
Parkway, New OP, Former OP, TPG LP, or any Property Owner makes any
representation or warranty to a Thomas Investor that any Guarantee Agreement
entered into pursuant to this Section 3 shall be respected for federal income
tax purposes so as to enable such Thomas Investor to be considered to bear the
“economic risk of loss” with respect to the indebtedness thereby for which such
Thomas Investor is responsible under its Guarantee Agreement for purposes of
either Section 752 or Section 465 of the Code.


3.5    New OP shall not be obligated to undertake efforts to maintain any level
of indebtedness in excess of the amounts specifically required to meet the
obligations set forth above in this Section 3.






6

--------------------------------------------------------------------------------





3.6    Upon consummation of a Termination Transaction (defined in Section 5(d)
of the 2016 Thomas Letter Agreement), the obligations of New OP hereunder shall
terminate and this Agreement shall not be binding upon a successor to New OP, or
Former OP in such Termination Transaction, it being acknowledged that the
acquiring entity in such Termination Transaction may agree, as a result of the
commercially reasonable efforts of New Parkway pursuant to Section 5(d) of the
2016 Thomas Letter Agreement, to provide the Thomas Investors a Guaranty
Opportunity.


4.    Other Agreements Regarding Tax Matters.


4.1    Each Thomas Investor acknowledges and agrees that none of Old Parkway,
New Parkway, New OP, Former OP, any Property Owner, Thomas or his or any of
their heirs, estate or successors and assigns or affiliates shall have any duty
or obligation to any such Thomas Investor (and none of Old Parkway, New Parkway,
New OP, Former OP, TPG LP, or any Property Owner shall have any duty or
obligation to Thomas) with respect to any decision made or action taken by any
of the Thomas Investors under this Agreement, including, without limitation,
accepting indebtedness as “Qualifying Debt,” or any other matter. Each of Thomas
and the other Thomas Investors further acknowledges that it shall not have any
claim against any of Old Parkway, New Parkway, New OP, Former OP, any Property
Owner, (or, in the case of a Thomas Investor other than Thomas, Thomas), or his
or any of their heirs, estate or successors and assigns or affiliates for any
adverse tax consequences suffered by such Thomas Investor as a result of any
action taken by Thomas or any of his heirs, estate or other successors by
operation of law under this Agreement.


4.2    The Thomas Investors acknowledge that none of Old Parkway, New Parkway,
New OP, Former OP, TPG LP, and/or any Property Owner has made any
representations, warranties or assurances concerning tax consequences of any
kind, including of any Guarantee Agreement or this Agreement, and each of the
Thomas Investors have consulted their own tax advisors and are not relying upon
any representations, warranties or assurances of Old Parkway, New Parkway, New
OP, Former OP, TPG LP, and/or any Property Owner in this regard.


4.2.1.    The Thomas Investors shall indemnify and hold harmless Old Parkway,
New Parkway, New OP, Former OP, TPG LP, and the Property Owners from and against
any “Losses” (as defined in Section 3.4 of the Contribution Agreement) arising
out of or relating to, asserted against, imposed upon or incurred by any of them
as a result of any Guarantee Agreement or other action or transaction
contemplated by this Agreement, including without limitation such “Losses”
arising as a result of any tax audit or other proceeding instituted by the
Internal Revenue Service or any other tax authority.


4.2.2    The rights and remedies of the Thomas Investors for a breach or
violation of the covenants set forth in Section 3 shall include a claim for
damages incurred by them (including, without limitation, incidental and indirect
damages, and direct and indirect adverse tax consequences, whether foreseeable
or not, and including “Losses” as defined in Section 3.4 of the Contribution
Agreement) against New OP, Former OP or any successor to any of them. All such
damages shall be subject to indemnification by New OP and Former OP pursuant to
the provisions of Section 3.4 of the Contribution Agreement. Any claim, dispute,
or controversy arising out of, or in connection with, or in relation to the
interpretation, performance, or breach


7

--------------------------------------------------------------------------------





of this Agreement shall be subject to the provisions of Section 7.1 of the
Contribution Agreement. New OP and Former OP shall have no liability to any
other “Person” (as defined in the Contribution Agreement) besides Thomas and any
Thomas Investor under Section 3 and this Section 4.


4.2.3.    New OP and Former OP acknowledge that any breach or violation by any
of them of its obligations under this Agreement would cause substantial harm to
the Thomas Investors, and New OP and Former OP agree that any calculation of
damages payable to the Thomas Investors based solely on the time value of money
would not adequately compensate the Thomas Investors for the harm caused by any
such breach or violation of obligations pursuant to Section 3 and any
calculation of damages payable to Thomas shall be made without regard to the
time value of money or the time period remaining in the Protected Period at the
time of such breach or violation. In addition, for purposes of determining any
damages payable by New OP and Former OP or a successor to any of them to the
Thomas Investors pursuant to Section 3 and this Section 4, the tax effect on the
Thomas Investors of any such breach or violation of this Agreement shall be
considered.


4.3    The Thomas Investors and New OP and Former OP agree that allocations
under Section 704(c) of the Code for properties of TPG LP treated as being
contributed to Former OP pursuant to the “Partnership Merger” (as defined in the
2013 Merger Agreement) that are Parkway Houston Properties, for periods after
the date hereof, shall be made utilizing the “traditional method without
curative allocations,” as described in Treasury Regulation Section 1.704-3(b).


4.4    Thomas Master Investments, LLC and some of the Thomas Investors (Maguire
Thomas Partners - Philadelphia, Ltd. and Maguire Thomas Partners - Commerce
Square II, Ltd.) and TPG LP entered into a “Contribution Agreement” (CITYWEST
III & IV) dated as of September 30, 2013 (the “Original CityWest Guarantee
Agreement”), in connection with that loan in the original principal amount of
Ninety-Five Million Dollars ($95,000,000) (the “CityWest Loan”) pursuant to that
certain Promissory Note and that certain Deed of Trust and Security Agreement
dated as of October 7, 2010 by CityWest 3&4 Owner for the benefit of The
Northwestern Mutual Life Insurance Company, a Wisconsin corporation (“CityWest
Lender”), secured by, among other collateral, a first deed of trust lien on
CityWest 3&4.


4.4.1    The obligations of TPG LP under the Original CityWest Guarantee
Agreement were assigned to and assumed by Former OP concurrently with the
Existing Tax Protection Agreement, and such assignment and assumption has been
acknowledged and agreed to by Thomas and the applicable Thomas Investors,
pursuant to an Assignment and Assumption Agreement dated December 19, 2013.


4.4.2    The Original CityWest Guarantee Agreement has been replaced and
superseded by a “Replacement Contribution Agreement (CITYWEST III & IV)” dated
as of May 27, 2016 (the “Replacement CityWest Guarantee Agreement”). The
Replacement CityWest Guarantee Agreement is attached hereto as Exhibit B.


4.4.3    The Replacement CityWest Guarantee Agreement provides, for the benefit
of the CityWest Lender, that in the event of a default under the CityWest Loan,
subject to the limitations and terms and conditions set forth in the Replacement
CityWest Guarantee Agreement, the Thomas Investors will contribute cash to
Former OP, which will in turn contribute such cash to New OP, to be used to
repay any outstanding “Shortfall Amount” (as defined in the CityWest


8

--------------------------------------------------------------------------------





Guarantee Agreement). The Thomas Investors agree and acknowledge that the
CityWest Loan constitutes Qualifying Debt and Guaranteed Debt for purposes of
this Agreement, and acknowledge that the Replacement CityWest Guarantee
Agreement, together with the San Felipe Guarantee Agreement (defined below),
currently satisfies New OP’s and Former OP’s obligations under Section 3 of this
Agreement. The provisions of Section 3.1 above shall apply to the Guarantee of
the Thomas Investors under the Replacement CityWest Guarantee Agreement and, if
for any reason, the CityWest Loan is no longer available to the Thomas Investors
to provide a guaranty up to the their respective Guarantee Amount under the
Replacement CityWest Guarantee Agreement, then the provisions of this Agreement
shall govern with respect to the obligation of New OP to provide a Guarantee
Opportunity with respect to the Guarantee Amount of Qualifying Debt that is no
longer available, subject to the limitations on such obligation set forth in
Section 3.


4.5    The Thomas Investors and Former OP are parties to a “Contribution
Agreement” (San Felipe Plaza) dated as of May 27, 2016 (the “San Felipe
Guarantee Agreement”), entered into in connection with that loan in the
principal amount of approximately One Hundred Seven Million Eight Hundred
Seventy-Seven Thousand Dollars ($107,877,000) (the “San Felipe Loan”) pursuant
to that certain Promissory Note and that certain Deed of Trust and Security
Agreement dated as of July 21, 2010 by San Felipe Plaza Owner for the benefit of
Metropolitan Life Insurance Company, a New York corporation (“San Felipe
Lender”), secured by, among other collateral, a first deed of trust lien on San
Felipe Plaza. The San Felipe Guarantee Agreement is attached hereto as Exhibit
C.


4.5.1.    The San Felipe Guarantee Agreement provides, for the benefit of the
San Felipe Lender, that in the event of a default under the San Felipe Loan,
subject to the limitations and terms and conditions set forth in the San Felipe
Guarantee Agreement, the Thomas Investors will contribute cash to Former OP,
which will in turn contribute such cash to New OP, to be used to repay any
outstanding “Shortfall Amount” (as defined in the San Felipe Guarantee
Agreement). The Thomas Investors agree and acknowledge that the San Felipe Loan
constitutes Qualifying Debt and Guaranteed Debt for purposes of this Agreement,
and acknowledge that the San Felipe Guarantee Agreement, together with the
Replacement CityWest Guarantee Agreement, currently satisfies New OP’s and
Former OP’s obligations under Section 3 of this Agreement. The provisions of
Section 3.1 above shall apply to the Guarantee of the Thomas Investors under the
San Felipe Guarantee Agreement and, if for any reason, the San Felipe Loan is no
longer available to the Thomas Investors to provide a guaranty up to the their
respective Guarantee Amount under the San Felipe Guarantee Agreement, then the
provisions of this Agreement shall govern with respect to the obligation of New
Parkway and New OP to provide a Guarantee Opportunity with respect to the
Guarantee Amount of Qualifying Debt that is no longer available, subject to the
limitations on such obligation set forth in Section 3.


4.6    The obligations of Former OP under the Existing Tax Protection Agreement,
the Replacement CityWest Guarantee Agreement and the San Felipe Guarantee
Agreement have been assigned to and assumed by New OP on October 6, 2016 in
connection with the consummation of transactions contemplated by the Separation
and Distribution Agreement, and such assignment and assumption is hereby
acknowledged and agreed to by Thomas and the Thomas Investors, and are hereby
acknowledged and agreed by New OP to have been assumed by it for the benefit of
Thomas and the Thomas Investors.




9

--------------------------------------------------------------------------------





5.    Miscellaneous.


5.1    This Agreement (and the legal relations between the parties hereto) shall
be governed by and construed and enforced in accordance with the laws of the
State of Delaware, without regard to its principles of conflicts of law.


5.2    The parties hereto agree that irreparable damage would occur in the event
any provision of this Agreement was not performed in accordance with the terms
hereof or was otherwise breached. It is accordingly agreed that the parties
shall be entitled to specific relief hereunder, including, without limitation,
an injunction or injunctions to prevent and enjoin breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions hereof, in
the Delaware Court of Chancery and any state appellate court therefrom within
the State of Delaware (unless the Delaware Court of Chancery shall decline to
accept jurisdiction over a particular matter, in which case, in any federal
court within the State of Delaware), in addition to any other remedy to which
they may be entitled at Law or in equity. Any requirements for the securing or
posting of any bond with respect to any such remedy are hereby waived.


5.3    This Agreement constitutes the entire agreement among Former OP, New
Parkway, New OP, Thomas and the Thomas Investors pertaining to the subject
matter hereof and supersedes all prior agreements, understandings, letters of
intent, negotiations and discussions, whether oral or written, of the parties
pertaining to the subject matter hereof, and there are no warranties,
representations or other agreements, express or implied, made to any party by
any other party pertaining to the subject matter hereof except as specifically
set forth herein.


5.4    No amendment, supplement, modification, waiver or termination of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby.


5.5    Any notice, request, claim, demand and other communications hereunder
shall be in writing, shall be deemed to have been given (i) upon confirmation of
successful transmission if sent by facsimile transmission or e-mail of a pdf
attachment (provided that any notice received by facsimile or e-mail on any
Business Day after 5:00 p.m. (Eastern time) shall be deemed to have been
received at 9:00 a.m. (Eastern time) on the next Business Day), or (ii) upon
receipt by the receiving party if sent by reliable overnight delivery service
(with proof of service), hand delivery or certified or registered mail (return
receipt requested and first-class postage prepaid), and shall be addressed as
follows (or at such other address for a party as shall be specified in a notice
given in accordance with this Section 5.4):


If to Former OP or New OP:


Parkway Properties LP
Parkway Operating Partnership LP
390 N. Orlando Avenue, Suite 2400
Orlando, Florida 32801
Phone: 407-581-3351
Fax: 407-650-0579
Attention: A. Noni Holmes-Kidd, Vice President and General Counsel
E-Mail : nholmes-kidd@pky.com




10

--------------------------------------------------------------------------------





with a copy (which shall not constitute notice) to:


Hogan Lovells US LLP
555 13th Street NW
Washington, DC 20004
Phone: 202-637-5600
Fax: 202-637-5910
Attention: Bruce Gilchrist, Esq.; Matt Thomson, Esq.
E-Mail:bruce.gilchrist@hoganlovells.com:
matt.thomson@hoganlovells.com


If to the Thomas Investors and/or Thomas:


James A. Thomas
230 N. Cliffwood
Los Angeles, California 90049


with a copy to:


Gilchrist & Rutter Professional Corporation
1299 Ocean Avenue, Suite 900
Santa Monica, California 90401
Attention: Jonathan S. Gross, Esq.
E-Mail: jgross@gilchristrutter.com


5.6    All of the rights, benefits, duties, obligations and liabilities of the
parties shall inure to the benefit of, and be binding upon, their respective
successors and permitted assigns. For the sake of clarity, Cousins and its
subsidiaries (including Old Parkway and all subsidiaries of Old Parkway and
Former OP that became subsidiaries of Cousins following the Merger and the
UPREIT Reorganization) shall have no liability under this Agreement. Except as
specifically set forth herein, nothing herein expressed or implied is intended
or shall be construed to confer upon or give to any person, other than the
parties hereto and their successors and assigns, any rights or remedies under or
by reason of this Agreement.


5.7    In the event that the date for the performance of any covenant or
obligation under this Agreement shall fall on a Saturday, Sunday or legal
holiday, the date for performance thereof shall be extended to the next business
day.


5.8    Any provision or part of this Agreement which is invalid or unenforceable
in any situation in any jurisdiction shall, as to such situation and such
jurisdiction, be ineffective only to the extent of such invalidity and shall not
affect the enforceability of the remaining provisions hereof or the validity or
enforceability of any such provision in any other situation or in any other
jurisdiction.


5.9    This Agreement may be executed in as many counterparts as may be deemed
necessary and convenient, and by the different parties hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute one and the same instrument.


11

--------------------------------------------------------------------------------





[signature pages follow]




12

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


PARKWAY PROPERTIES LP,
a Delaware limited partnership


By:
PARKWAY PROPERTIES GENERAL PARTNERS, INC.,



        
By:    /s/ James R. Heistand                     
Name:     James R. Heistand     
Title:
President and Chief Executive Officer

By:    /s/ A. Noni Holmes-Kidd                     
Name:     A. Noni Holmes-Kidd
Title:
Vice President, General Counsel and Secretary



























[Signature page to Debt Guaranty Agreement]




--------------------------------------------------------------------------------





PARKWAY OPERATING PARTNERSHIP LP,
a Delaware limited partnership


By:
PARKWAY PROPERTIES GENERAL PARTNERS, INC.,



        
By:    /s/ James R. Heistand                     
Name:     James R. Heistand     
Title:
President and Chief Executive Officer

By:    /s/ A. Noni Holmes-Kidd                     
Name:     A. Noni Holmes-Kidd
Title:
Vice President, General Counsel and Secretary

/s/ James A. Thomas                                       
James A. Thomas, Individually and in his capacity as the Trustee of the Lumbee
Clan Trust


THOMAS INVESTORS:


MAGUIRE THOMAS PARTNERS-
COMMERCE SQUARE II, LTD.,
a California limited partnership
        
By:
THOMAS DEVELOPMENT PARTNERS-PHASE II, INC., a California corporation

Its General Partner




By: /s/ James A. Thomas                                       
James A. Thomas, President










[Signature page to Debt Guaranty Agreement]




--------------------------------------------------------------------------------





MAGUIRE/THOMAS PARTNERS-PHILADELPHIA, LTD., a California limited partnership


By:    THOMAS PARTNERS, INC.,
a California corporation
Its General Partner




By: /s/ James A. Thomas                                       
James A. Thomas, President




THOMAS INVESTMENT PARTNERS, LLC,
a California limited liability company


By:    THOMAS PARTNERS, INC.,
a California corporation
Its Manager




By: /s/ James A. Thomas                                       
James A. Thomas, President




/s/ James A. Thomas                                       
James A. Thomas, Trustee of The Lumbee Clan Trust




THOMAS PARTNERS, INC.,
a California corporation


/s/ James A. Thomas                                       
By:     James A. Thomas
Title:     President




















[Signature page to Debt Guaranty Agreement]




--------------------------------------------------------------------------------






Exhibit A


(Guarantee Amounts)


 
 
 
Maguire/Thomas Partners-Philadelphia, Ltd.
 
$39,152,067
 
 
 
Thomas Investment Partners, LLC
 
$42,129,603
 
 
 
Maguire Thomas Partners-Commerce Square, Ltd.
 
$22,522,421
 
 
 
The Lumbee Clan Trust
 
$4,908,024
 
 
 
Thomas Partners, Inc.
 
$287,885
 
 
 
Total
 
$109,000,000



































































A-1




--------------------------------------------------------------------------------






Exhibit B


(Replacement CityWest Guarantee Agreement)


















































































B-1




--------------------------------------------------------------------------------










REPLACEMENT CONTRIBUTION AGREEMENT
(CityWest III & IV)
THIS REPLACEMENT CONTRIBUTION AGREEMENT (this “Agreement”) is made as of May 27,
2016, by and among MAGUIRE THOMAS PARTNERS-COMMERCE SQUARE II, LTD., a
California limited partnership, MAGUIRE/THOMAS PARTNERS-PHILADELPHIA, LTD., a
California limited partnership, THOMAS INVESTMENT PARTNERS, LLC, a California
limited liability company, JAMES A. THOMAS, in his capacity as the TRUSTEE OF
THE LUMBEE CLAN TRUST, and THOMAS PARTNERS, INC., a California corporation,
severally and not jointly (each a “Principal,” and collectively, “Principals”)
and PARKWAY PROPERTIES, L.P. (“Operating Partnership”)..
R E C I T A L S
A.    Pursuant to that certain Promissory Note and that certain Deed of Trust
and Security Agreement (the “Deed of Trust”) dated as of October 7, 2010 by
TPG-2101 CITYWEST 3 & 4, L.P., a Delaware limited partnership (“Borrower”), for
the benefit of The Northwestern Mutual Life Insurance Company, a Wisconsin
corporation (“Lender”), as Beneficiary, Borrower was indebted to Lender at
December 31, 2015 in the principal amount of approximately Ninety Million Three
Hundred Thirty-Four Thousand Dollars ($90, 334,000) (the “Loan”), secured by,
among other collateral, a first deed of trust lien on the Property defined in
the Deed of Trust.
B.    Thomas Master Investments, LLC, a California limited liability company and
some of the Principals (Maguire Thomas Partners - Philadelphia, Ltd. and Maguire
Thomas Partners - Commerce Square II, Ltd.) and TPG LP entered into a
“Contribution Agreement” (CITYWEST III & IV) dated as of September 30, 2013 (the
“Original CityWest Guarantee Agreement”), in connection with the Loan. The
Original CityWest Guarantee Agreement was assigned to and assumed by the
Operating Partnership, and such assignment and assumption was acknowledged and
agreed to by the applicable Principals, pursuant to an Assignment and Assumption
Agreement dated December 19, 2013.
C.    Principals are the owners of limited partnership interests in the
Operating Partnership, which, in turn, owns, indirectly through various
intermediate entities, (i) a 99.5% limited partner interest in Borrower, and
(ii) 100% of TPG-2101 CityWest 3 & 4 GP, LLC (the “Intermediary Owner”), which
in turn owns a 0.5% general partner interest in Borrower. Operating Partnership
and Principals agree that in the event of a default under the Loan, subject to
the limitations and terms and conditions set forth in this Agreement, the
Principals will make additional contributions of capital to Operating
Partnership and Operating Partnership will, in turn, through a series of capital
contributions to intermediate entities, cause such contributed capital to be
contributed to Borrower and to the Intermediary Owner, and cause the
Intermediary Owner to contribute such funds to the Borrower, to be used to repay
any outstanding Shortfall Amount on the Loan, as defined below.
D.    The parties acknowledge that pursuant to an Agreement and Plan of Merger,
dated as of April 28 2016 (the “2016 Merger Agreement”), entered into by Parkway
Properties,


1

--------------------------------------------------------------------------------





Inc., a Maryland corporation and the Operating Partnership with Cousins
Properties Incorporated and Clinic Sub Inc., indirect ownership interests in the
Property are expected to be contributed to a limited partnership (“New OP”) that
will be the operating partnership for a newly formed public REIT, Parkway, Inc.
(“HoustonCo”). Following such restructuring, (i) the Property will continue to
be owned by Borrower; (ii) the Intermediary Owner will continue to be the
general partner of Borrower, (iii) Borrower will be directly or indirectly
wholly owned by New OP, (iv) the general partner of New OP will be the same
entity as the general partner of the Operating Partnership, (v) the Operating
Partnership will hold a limited partner interest in New OP, and (vi) HoustonCo
will own 100% of the stock of the general partner and a limited partner interest
in New OP (the restructuring transactions described in this Recital D are
referred to as the “UPREIT Reorganization”).
E.    This Agreement replaces and supersedes the Original CityWest Guarantee
Agreement.
F.    All capitalized terms used herein and not otherwise defined herein shall
have the meaning given to such terms in the Deed of Trust.
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1.    Capital Contribution Obligation. If, for any reason, the Borrower shall be
in default under the Loan and repayment of the obligations (the “Obligations”)
of the Borrower evidenced by the Loan and secured by the Deed of Trust is due
(such default and repayment obligation referred to hereinafter as a “Default”)
and the Default can be cured by the payment of cash to the Lender, then the
Principals absolutely and unconditionally agree (subject to the limits set forth
below) to contribute to the capital of the Operating Partnership cash or cash
equivalents in an amount equal to such Principal's Allocable Share (as defined
below) of the Shortfall Amount (as defined below). Notwithstanding the
foregoing, each Principal’s maximum liability hereunder is equal to the “Maximum
Liability” listed opposite the Principal’s name on Exhibit “A” attached hereto
and under no circumstances shall a Principal be obligated to contribute an
aggregate amount under this Agreement in excess of such Principal’s Maximum
Liability. No demand shall be made under this Agreement for contribution of the
Shortfall Amount or any portion thereof until such time as the Lender shall have
fully and completely exercised (and not waived) all rights, powers, and remedies
it has with respect to foreclosure on the Property, or following the date any
such Default is cured. The “Shortfall Amount” shall equal the excess of (i)
Forty-Five Million Dollars ($45,000,000.00) (the “Total Contribution Amount”) or
the amount of outstanding principal and accrued interest owed on the Loan
immediately prior to the Default, whichever is less; over (ii) the sum of all
amounts recovered and the fair market value of the Property obtained by Lender
(including, without limitation, with respect to principal, interest, late fees,
penalties and costs of collection), if any, from or on behalf of the Borrower
after the Default in proceedings against the Borrower or the Property under the
documents which set forth the Loan (including, without limitation, the Deed of
Trust). Each Principal’s “Allocable Share” of the Shortfall Amount shall be
equal to the product of (x) the total Shortfall Amount, multiplied by (y) the
“Shortfall Percentage” listed opposite such Principal's name on Exhibit “A”
attached hereto. The obligations of each Principal hereunder are separate and
distinct from the obligations of any other Principal hereunder and are not joint
and several.


2

--------------------------------------------------------------------------------







2.    Use of Contributions.


2.1.    Prior to Merger Transactions. Prior to the closing of the UPREIT
Reorganization, the funds contributed to the capital of the Operating
Partnership by each Principal will be contributed by the Operating Partnership,
indirectly through a series of intermediate entities, 99.5% to Borrower and 0.5%
to the Intermediary Owner; the Operating Partnership will cause the Intermediary
Owner to contribute such funds it receives to the Borrower; and all such funds
shall be used by the Borrower to pay any Shortfall Amount. Any capital
contributions made to the Operating Partnership by the Principals pursuant
hereto shall be deposited by the Operating Partnership immediately into a
separate bank account in Borrower’s name (which deposit shall be deemed to
constitute the foregoing contributions). Operating Partnership shall, through
the Intermediary Owner, cause Borrower to use such funds solely for payments to
the Lender for the Shortfall Amount.
2.2    After Merger Transactions. After the closing of UPREIT Reorganization,
the funds contributed to the capital of the Operating Partnership by each
Principal will be contributed by the Operating Partnership to New OP, and New OP
will contribute such funds, indirectly through a series of intermediate
entities, to the Borrower; and all such funds shall be used by the Borrower to
pay any Shortfall Amount. Any capital contributions made to the Operating
Partnership by the Principals pursuant hereto shall be deposited by the
Operating Partnership immediately into a separate bank account in Borrower’s
name (which deposit shall be deemed to constitute the foregoing contributions).
New OP shall cause Borrower to use such funds solely for payments to the Lender
for the Shortfall Amount.
3.    Personal Obligations. The obligations of the Principals under this
Agreement are personal to the Principals and shall not be affected by any
transfer by them of all or any of their interests in the Operating Partnership,
and the Principals shall have no right to receive from the Operating Partnership
or the General Partner of the Operating Partnership the reimbursement or return
of any contributions to the Operating Partnership, or other payments, made
pursuant to this Agreement. No Principal shall be liable to Operating
Partnership, Lender or any other Person for any such loss, cost, damage, injury
or expense sustained or incurred as a result of another Principal’s failure to
perform its obligations under this Agreement.


4.    Term of Agreement. This Agreement, as well as all of the rights, duties,
requirements and obligations created hereunder, shall expire and be of no
further force or effect as of the date on which the Obligations under the Loan
are satisfied in full.


5.    Rights of Lender. Without in any manner limiting the generality of the
foregoing, Borrower or the Lender, or any subsequent holder of the Loan or
beneficiary of the Deed of Trust may, from time to time, without notice to or
consent of the Principals, agree to any amendment, waiver, modification or
alteration of the Loan Documents relating to Borrower and its rights and
obligations thereunder (including, without limitation, renewal, waiver or
variation of the maturity of the indebtedness under the Loan, increase or
reduction of the rate of interest payable under the Loan, release, substitution
or addition of any Principal or endorser and acceptance of any security for the
Loan). The Loan may be extended one or more times without notice to or consent
from the Principals, and the Principals shall remain at all times bound to their
obligations under this Agreement, notwithstanding such extensions.


3

--------------------------------------------------------------------------------







6.    Intent to Benefit Lender. This Agreement is expressly for the benefit of
the Lender and its successors and assigns. The Parties intend that the Lender
shall be a third party beneficiary of this Agreement and that the Lender shall
have the right to enforce the obligations of each Principal hereunder separately
and independently of the Operating Partnership, without any requirement
whatsoever of resort by the Lender to any other party. The Lender’s status as a
third party beneficiary of this Agreement and the Lender’s right to enforce the
obligations of the Principals are material elements of this Agreement. Any
payments to Lender hereunder shall for all purposes hereunder be treated as
capital contributions by the Principals to the Operating Partnership in
accordance with the provisions of Paragraph 1 above. This Agreement shall not be
modified, amended or terminated without the written consent of the Lender. The
Principals shall furnish a copy of this Agreement to the Lender simultaneously
with its execution by the parties.


7.    Condition of the Borrower and Operating Partnership. The Principals are
fully aware of the financial condition of the Borrower, the Operating
Partnership and the Property, and are executing and delivering this Agreement
based solely upon their own independent investigation of all matters pertinent
hereto and are not relying in any manner upon any representation or statement of
the Lender. Each Principal hereby represents and warrants that it is in a
position to obtain, and hereby assumes full responsibility for obtaining, any
additional information concerning the Operating Partnership’s and the Property’s
financial condition and any other matter pertinent hereto as it may desire, and
it is not relying upon or expecting the Lender to furnish to it any information
now or hereafter in the Lender’s possession concerning the same or any other
matter. By executing this Agreement, the Principals knowingly accept the full
range of risks encompassed within a contract of this type, which risks they
acknowledge. The Principals shall have no right to require the Lender to obtain
or disclose any information with respect to the Obligations, the financial
condition or character of the Borrower, the Operating Partnership, the Property,
the Borrower’s ability to pay or perform the Obligations, the existence or
non-existence of any guaranties of all or any part of the Obligations, any
action or non-action on the part of the Lender, the Borrower, the Operating
Partnership, or any other person, or any other matter, fact or occurrence
whatsoever. In the event a contribution is made pursuant to this Agreement, the
parties agree no additional Partnership Units will be issued to the Principals.
The parties agree that if a contribution is made under this Agreement, the
allocation provisions of the Operating Partnership shall be applied in a manner
so as to assure to the greatest extent possible that the capital account
balances of the partners are no different than would have existed if no
contribution had been made under this Agreement.


8.    Principals’ General Waivers. Each Principal waives: (a) any defense now
existing or hereafter arising based upon any legal disability or other defense
of Operating Partnership, Borrower, Principal or any other Principal or other
Person, or by reason of the cessation or limitation of the liability of
Borrower, Principal or any other Principal or other Person from any cause other
than full payment and performance of all obligations due under the Loan
Documents; (b) any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of the
Operating Partnership, Borrower or any other Person, or any defect in the
formation of Operating Partnership, Borrower or any other Person; (c) the
unenforceability or invalidity of any security or guarantee or the lack of
perfection or continuing perfection, or failure of priority of any security for
the obligations guarantied hereunder; (d) any and all rights and defenses
arising out of an election of remedies


4

--------------------------------------------------------------------------------





by Lender, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
Principal’s rights of subrogation and reimbursement against the principal by the
operation of Section 580d of the California Code of Civil Procedure or
otherwise; (e) any defense based upon Lender’s failure to disclose to Principal
any information concerning Operating Partnership’s, Borrower’s or any other
Person’s financial condition or any other circumstances bearing on Operating
Partnership’s, Borrower’s or any other Person’s ability to pay and perform all
obligations due under the Loan Documents; (f) any failure by Lender to give
notice to Operating Partnership, Borrower, Principal or any other Person of the
sale or other disposition of security held for the Loan, and any defect in
notice given by Lender in connection with any such sale or disposition of
security held for the Loan; (g) any failure of Lender to comply with applicable
laws in connection with the sale or disposition of security held for the Loan,
including, without limitation, any failure by Lender to conduct a commercially
reasonable sale or other disposition of such security; (h) any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in any other respects more burdensome than
that of a principal, or that reduces a surety’s or Principal’s obligations in
proportion to the principal’s obligation; (i) any use of cash collateral under
Section 363 of the Federal Bankruptcy Code; (j) any defense based upon Lender’s
election, in any proceeding instituted under the Federal Bankruptcy Code, of the
application of Section 1111(b)(2) of the Federal Bankruptcy Code or any
successor statute; (k) any defense based upon any borrowing or any grant of a
security interest under Section 364 of the Federal Bankruptcy Code; (l) relief
from any applicable valuation or appraisement laws; and (r) any defense based
upon the application by Borrower of the proceeds of the Loan for purposes other
than the purposes represented by Borrower to Lender or intended or understood by
Lender or Principal. Each Principal agrees that the payment and performance of
all obligations due under the Loan Documents or any part thereof or other act
which tolls any statute of limitations applicable to the Loan Documents shall
similarly operate to toll the statute of limitations applicable to such
Principal’s liability hereunder.


Without limiting the generality of the foregoing or any other provision hereof,
each Principal further waives any and all rights and defenses that such
Principal may have because Borrower’s debt is secured by real property; this
means, among other things, that: if Lender forecloses on any real property
collateral pledged by Borrower, then (A) the amount of the debt may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price, and (B) Principal
shall have the obligation to contribute hereunder even if Lender, by foreclosing
on the real property collateral, has destroyed any subrogation right of
Principal against Borrower, the Operating Partnership or the General Partner of
the Operating Partnership. The foregoing sentence is an unconditional and
irrevocable waiver of any rights and defenses each Principal may have because
Borrower’s debt is secured by real property.
Without limiting the generality of the foregoing or any other provision hereof,
each Principal expressly waives to the extent permitted by law any and all
rights and defenses, including without limitation any rights of subrogation,
reimbursement, indemnification and contribution, which might otherwise be
available to such Principal under California Civil Code Sections 2787 to 2855,
inclusive, 2899 and 3433, and under California Code of Civil Procedure Sections
580a, 580b, 580d and 726 (or any of such sections), or any other jurisdiction to
the extent the same are applicable to this Agreement or the agreements,
covenants or obligations of such Principal hereunder.


5

--------------------------------------------------------------------------------





9.    Waiver of Rights of Subrogation. This Agreement is expressly for the
benefit of the Operating Partnership, the Borrower, the Lender, any Indemnified
Party (as defined below), and their respective successors and assigns
(collectively, the “Beneficiaries”). The obligations of each Principal hereunder
shall be in addition to and shall not limit or in any way affect the obligations
of any Principal under any existing or future guaranties unless said other
guaranties are expressly modified or revoked in writing. Subject to Paragraph 1
of this Agreement, the obligations of each Principal hereunder are independent
of the obligations of Borrower, and a separate action or actions may be brought
by any Beneficiary against any Principal, whether or not actions are brought
against Borrower, and whether or not Borrower is joined in any such action or
actions against such Principal. Each Principal expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution or
any other claim which such Principal may now or hereafter have against Borrower
or any other Person (other than a direct or indirect member or partner in such
Principal) directly or contingently liable for the payment or performance under
the Loan (including, without limitation, any property collateralizing the
obligations under the Loan), arising from the existence or performance of this
Agreement. Each Principal further agrees that it will not enter into any
agreement providing, directly or indirectly, for contribution, reimbursement or
repayment by Operating Partnership, Borrower or any other Person (other than a
direct or indirect member or partner in such Principal) on account of any
payment by such Principal and further agrees that any such agreement, whether
existing or hereafter entered into in violation hereof would be void. In
furtherance, and not in limitation, of the preceding waiver, each Principal
agrees that (i) any payment directly to the Lender by a Principal in
satisfaction of its obligations pursuant to this Agreement shall be deemed a
contribution by each Principal (as applicable) to the capital of the Operating
Partnership, and any such payment shall not cause any Principal to be a creditor
of Borrower, Intermediary Owner, any other subsidiary of the Operating
Partnership or New OP that owns, directly or indirectly, an interest in
Borrower, the Operating Partnership, or New OP, and (ii) no Principal shall be
entitled to, or shall receive, the return of any such capital contribution
except to the extent permitted by the organizational documents of the Operating
Partnership.


10.    Indemnification of Other Parties. Subject to the Lender’s requirement to
first exercise its rights against the Property as provided in Paragraph 1
hereof, if, for any reason, Parkway Properties, Inc., the general partner of the
Operating Partnership (“General Partner”) or any other partner or member of the
Operating Partnership or the Borrower or any affiliate thereof (each, an
“Indemnified Party”) is required by Lender to make any payment to the Lender or
any contribution to the Borrower with respect to the portion of the Loan for
which a payment pursuant to this Agreement is required (collectively, an
“Indemnified Party Outlay”), each Principal shall absolutely and unconditionally
reimburse the Indemnified Party for the lesser of (i) such Principal’s Allocable
Share of the full amount of such Indemnified Party Outlay or (ii) the maximum
amount such Principal would have been obligated to contribute under Paragraph 1
hereof had such payment not been made by the Indemnified Party. Each Principal
shall reimburse the Indemnified Party as required by this Paragraph 10 within 60
days after receiving written notice of a Indemnified Party Outlay from the
Indemnified Party. Any payments to an Indemnified Party hereunder shall for all
purposes hereunder be treated as capital contributions by each Principal to the
Operating Partnership in accordance with the provisions of Paragraph 1 above.




6

--------------------------------------------------------------------------------





11.    Lender Inducement. This Paragraph is given as a material inducement to
Lender to accept this Agreement. This Paragraph shall control in the event of
any conflict or inconsistency between this Paragraph and Paragraph 9 hereof or
any other provision of this Agreement or any other document or source of rights
of any of Principals whatsoever. Principals represent and covenant in favor of
Lender that none of them has, and none of them ever shall have, any claim or
right whatsoever against Borrower, and none of them ever shall have or assert
any claim or right in any bankruptcy case or similar proceeding in which
Borrower is a debtor, or in which any collateral or security for the Loan shall
be property of the estate. Without limitation of any other waiver or other
provision of this Agreement, but overriding any conflict or inconsistency with
Paragraph 9 hereof and any such other waiver or provision, Principals do hereby
absolutely and forever waive, relinquish, abandon and covenant not to assert any
right of subrogation, reimbursement, indemnity, exoneration, contribution or any
other claim which such Principal may now or hereafter have against Borrower or
any other Person directly or contingently liable for the payment or performance
under the Loan or having any interest in any collateral or security for the
Loan, irrespective of when and under what circumstances any such right might
otherwise now or hereafter exist.


12.    Effect of Waivers. Each Principal warrants and agrees that each of the
waivers set forth in this Agreement are made with such Principal’s full
knowledge of their significance and consequences, and that under the
circumstances the waivers are reasonable. If any of said waivers shall hereafter
be determined by a court of competent jurisdiction to be contrary to any
applicable law or against public policy, such waivers shall be effective only to
the maximum extent permitted by law.


13.    Rules of Construction. The word “Borrower” as used herein shall include
the named Borrower and any other Person at any time assuming or otherwise
becoming primarily liable for all or any part of the obligations of the named
Borrower under the Loan Documents. The term “Person” as used herein shall
include any individual, corporation, partnership, limited liability company,
trust or other legal entity of any kind whatsoever. When the context and
construction so require, all words used in the singular herein shall be deemed
to have been used in the plural and vice versa. All headings appearing in this
Agreement are for convenience only and shall be disregarded in construing this
Agreement.


14.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, EXCEPT TO THE EXTENT
PREEMPTED BY FEDERAL LAWS. THE PARTIES CONSENT TO THE JURISDICTION OF ANY
FEDERAL OR STATE COURT WITHIN THE STATE OF DELAWARE AND ALSO CONSENT TO SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY DELAWARE OR FEDERAL LAW.  


15.    Amendments. This Agreement shall not be modified, amended or terminated
in a manner which is materially adverse to any Principal or any Beneficiary
without the written consent of such Principal or Beneficiary.


16.    Miscellaneous. The provisions of this Agreement shall bind and benefit
the heirs, executors, administrators, legal representatives, successors and
assigns of each party hereto and of each of the Beneficiaries. If any provision
of this Agreement shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that portion shall be


7

--------------------------------------------------------------------------------





deemed severed from this Agreement and the remaining parts shall remain in full
force as though the invalid, illegal or unenforceable portion had never been
part of this Agreement.


17.    Counterparts. This Agreement may be executed in counterparts (including
by facsimile) with the same effect as if all parties had signed the same
document. All such counterparts shall be deemed an original, shall be construed
together and shall constitute one and the same instrument.


18.    Release. The release of Borrower from all or any part of the indebtedness
evidenced by the Loan for any reason (other than full payment of such
indebtedness) or any other obligations under any of the Loan Documents for any
reason (other than the full performance thereof) shall not release any Principal
from liability under this Agreement, unless each Beneficiary consents to such a
release of Principal in writing.


[Signature Pages Follow]




8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
MAGUIRE THOMAS PARTNERS-
COMMERCE SQUARE II, LTD.,
a California limited partnership
        
By:
THOMAS DEVELOPMENT PARTNERS-PHASE II, INC., a California corporation

Its General Partner




By: /s/ James A. Thomas                                       
James A. Thomas, President






MAGUIRE/THOMAS PARTNERS-PHILADELPHIA, LTD., a California limited partnership


By:    THOMAS PARTNERS, INC.,
a California corporation
Its General Partner




By: /s/ James A. Thomas                                       
James A. Thomas, President




THOMAS INVESTMENT PARTNERS, LLC,
a California limited liability company


By:    THOMAS PARTNERS, INC.,
a California corporation
Its Manager




By: /s/ James A. Thomas                                       
James A. Thomas, President






[Signatures Continued on Following Page]












9

--------------------------------------------------------------------------------









/s/ James A. Thomas                                       
James A. Thomas, Trustee of The Lumbee Clan Trust




THOMAS PARTNERS, INC.,
a California corporation


/s/ James A. Thomas                                       
By:     James A. Thomas
Title:     President








[Signatures Continued on Following Page]




























































10

--------------------------------------------------------------------------------









PARKWAY PROPERTIES LP,


By:    PARKWAY PROPERTIES GENERAL PARTNERS, INC.,


        
By:    /s/ Jayson Lipsey                     
Name:     Jayson Lipsey
Title:
Executive Vice President and COO

By:    /s/ Jason Bates                       
Name:     Jason Bates
Title:
EVP / Chief Investment Officer





11

--------------------------------------------------------------------------------






Exhibit “A”


Principal
 
Maximum Liability
 
Shortfall Percentage
 
 
 
 
 
Maguire/Thomas Partners-Philadelphia, Ltd.
 
$18,977,286
 
42.17174%
 
 
 
 
 
Thomas Investment Partners, LLC
 
$8,025,463
 
17.83436%
 
 
 
 
 
Maguire Thomas Partners-Commerce Square, Ltd.
 
$17,551,887
 
39.00419%
 
 
 
 
 
The Lumbee Clan Trust
 
$420,688
 
00.93486%
 
 
 
 
 
Thomas Partners, Inc.
 
$24,676
 
00.05483%
 
 
 
 
 
Total Contribution Amount:
 
$45,000,000
 
100%























































A-1




--------------------------------------------------------------------------------






Exhibit C


(San Felipe Guarantee Agreement)


















































































C-1




--------------------------------------------------------------------------------






CONTRIBUTION AGREEMENT
(San Felipe Plaza)
THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made as of May 27, 2016, by
and among MAGUIRE THOMAS PARTNERS-COMMERCE SQUARE II, LTD., a California limited
partnership, MAGUIRE/THOMAS PARTNERS-PHILADELPHIA, LTD., a California limited
partnership, THOMAS INVESTMENT PARTNERS, LLC, a California limited liability
company, JAMES A. THOMAS, in his capacity as the TRUSTEE OF THE LUMBEE CLAN
TRUST, and THOMAS PARTNERS, INC., a California corporation, severally and not
jointly (each a “Principal,” and collectively, “Principals”) and PARKWAY
PROPERTIES, L.P. (“Operating Partnership”)..
R E C I T A L S
A.    Pursuant to that certain Promissory Note and that certain Deed of Trust
and Security Agreement (the “Deed of Trust”) dated as of July 21, 2010 by
TPG-San Felipe Plaza, L.P., a Delaware limited partnership (“Borrower”), for the
benefit of METROPOLITAN Life Insurance Company, a New York corporation
(“Lender”), as Beneficiary, Borrower was indebted to Lender at December 31, 2015
in the principal amount of approximately One Hundred Seven Million Eight Hundred
Seventy-Seven Thousand Dollars ($107,877,000) (the “Loan”), secured by, among
other collateral, a first deed of trust lien on the Property defined in the Deed
of Trust.
B.    Principals are the owners of limited partnership interests in the
Operating Partnership, which, in turn, owns, indirectly through various
intermediate entities, (i) a 99.5% limited partner interest in Borrower, and
(ii) 100% of TPG-San Felipe Plaza GP, LLC, a Delaware limited liability company
(the “Intermediary Owner”), which in turn owns a 0.5% general partner interest
in Borrower. Operating Partnership and Principals agree that in the event of a
default under the Loan, subject to the limitations and terms and conditions set
forth in this Agreement, the Principals will make additional contributions of
capital to Operating Partnership and Operating Partnership will, in turn,
through a series of capital contributions to intermediate entities, cause such
contributed capital to be contributed to Borrower and to the Intermediary Owner,
and cause the Intermediary Owner to contribute such funds to the Borrower, to be
used to repay any outstanding Shortfall Amount on the Loan, as defined below.
C.    The parties acknowledge that pursuant to an Agreement and Plan of Merger,
dated as of April 28 2016 (the “2016 Merger Agreement”), entered into by Parkway
Properties, Inc., a Maryland corporation and the Operating Partnership with
Cousins Properties Incorporated and Clinic Sub Inc., indirect ownership
interests in the Property are expected to be contributed to a limited
partnership (“New OP”) that will be the operating partnership for a newly formed
public REIT, Parkway, Inc. (“HoustonCo”). Following such restructuring, (i) the
Property will continue to be owned by Borrower; (ii) the Intermediary Owner will
continue to be the general partner of Borrower, (iii) Borrower will be directly
or indirectly wholly owned by New OP, (iv) the general partner of New OP will be
the same entity as the general partner of the Operating Partnership, (v) the
Operating Partnership will hold a limited partner interest in New OP, and (vi)
HoustonCo will own 100% of the stock of the general partner and a limited
partner interest in New OP (the


1

--------------------------------------------------------------------------------





restructuring transactions described in this Recital C are referred to as the
“UPREIT Reorganization”).
D.    All capitalized terms used herein and not otherwise defined herein shall
have the meaning given to such terms in the Deed of Trust.
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
1.    Capital Contribution Obligation. If, for any reason, the Borrower shall be
in default under the Loan and repayment of the obligations (the “Obligations”)
of the Borrower evidenced by the Loan and secured by the Deed of Trust is due
(such default and repayment obligation referred to hereinafter as a “Default”)
and the Default can be cured by the payment of cash to the Lender, then the
Principals absolutely and unconditionally agree (subject to the limits set forth
below) to contribute to the capital of the Operating Partnership cash or cash
equivalents in an amount equal to such Principal’s Allocable Share (as defined
below) of the Shortfall Amount (as defined below). Notwithstanding the
foregoing, each Principal’s maximum liability hereunder is equal to the “Maximum
Liability” listed opposite the Principal’s name on Exhibit “A” attached hereto
and under no circumstances shall a Principal be obligated to contribute an
aggregate amount under this Agreement in excess of such Principal’s Maximum
Liability. No demand shall be made under this Agreement for contribution of the
Shortfall Amount or any portion thereof until such time as the Lender shall have
fully and completely exercised (and not waived) all rights, powers, and remedies
it has with respect to foreclosure on the Property, or following the date any
such Default is cured. The “Shortfall Amount” shall equal the excess of (i)
Sixty-Four Million Dollars ($64,000,000.00) (the “Total Contribution Amount”) or
the amount of outstanding principal and accrued interest owed on the Loan
immediately prior to the Default, whichever is less; over (ii) the sum of all
amounts recovered and the fair market value of the Property obtained by Lender
(including, without limitation, with respect to principal, interest, late fees,
penalties and costs of collection), if any, from or on behalf of the Borrower
after the Default in proceedings against the Borrower or the Property under the
documents which set forth the Loan (including, without limitation, the Deed of
Trust). Each Principal’s “Allocable Share” of the Shortfall Amount shall be
equal to the product of (x) the total Shortfall Amount, multiplied by (y) the
“Shortfall Percentage” listed opposite such Principal's name on Exhibit “A”
attached hereto. The obligations of each Principal hereunder are separate and
distinct from the obligations of any other Principal hereunder and are not joint
and several.


2.    Use of Contributions.


2.1.    Prior to Merger Transactions. Prior to the closing of the UPREIT
Reorganization, the funds contributed to the capital of the Operating
Partnership by each Principal will be contributed by the Operating Partnership,
indirectly through a series of intermediate entities, 99.5% to Borrower and 0.5%
to the Intermediary Owner; the Operating Partnership will cause the Intermediary
Owner to contribute such funds it receives to the Borrower; and all such funds
shall be used by the Borrower to pay any Shortfall Amount. Any capital
contributions made to the Operating Partnership by the Principals pursuant
hereto shall be deposited by the Operating Partnership immediately into a
separate bank account in Borrower’s name (which deposit shall be


2

--------------------------------------------------------------------------------





deemed to constitute the foregoing contributions). Operating Partnership shall,
through the Intermediary Owner, cause Borrower to use such funds solely for
payments to the Lender for the Shortfall Amount.
2.2    After Merger Transactions. After the closing of UPREIT Reorganization,
the funds contributed to the capital of the Operating Partnership by each
Principal will be contributed by the Operating Partnership to New OP, and New OP
will contribute such funds, indirectly through a series of intermediate
entities, to the Borrower; and all such funds shall be used by the Borrower to
pay any Shortfall Amount. Any capital contributions made to the Operating
Partnership by the Principals pursuant hereto shall be deposited by the
Operating Partnership immediately into a separate bank account in Borrower’s
name (which deposit shall be deemed to constitute the foregoing contributions).
New OP shall cause Borrower to use such funds solely for payments to the Lender
for the Shortfall Amount.
3.    Personal Obligations. The obligations of the Principals under this
Agreement are personal to the Principals and shall not be affected by any
transfer by them of all or any of their interests in the Operating Partnership,
and the Principals shall have no right to receive from the Operating Partnership
or the General Partner of the Operating Partnership the reimbursement or return
of any contributions to the Operating Partnership, or other payments, made
pursuant to this Agreement. No Principal shall be liable to Operating
Partnership, Lender or any other Person for any such loss, cost, damage, injury
or expense sustained or incurred as a result of another Principal’s failure to
perform its obligations under this Agreement.


4.    Term of Agreement. This Agreement, as well as all of the rights, duties,
requirements and obligations created hereunder, shall expire and be of no
further force or effect as of the date on which the Obligations under the Loan
are satisfied in full.


5.    Rights of Lender. Without in any manner limiting the generality of the
foregoing, Borrower or the Lender, or any subsequent holder of the Loan or
beneficiary of the Deed of Trust may, from time to time, without notice to or
consent of the Principals, agree to any amendment, waiver, modification or
alteration of the Loan Documents relating to Borrower and its rights and
obligations thereunder (including, without limitation, renewal, waiver or
variation of the maturity of the indebtedness under the Loan, increase or
reduction of the rate of interest payable under the Loan, release, substitution
or addition of any Principal or endorser and acceptance of any security for the
Loan). The Loan may be extended one or more times without notice to or consent
from the Principals, and the Principals shall remain at all times bound to their
obligations under this Agreement, notwithstanding such extensions.


6.    Intent to Benefit Lender. This Agreement is expressly for the benefit of
the Lender and its successors and assigns. The Parties intend that the Lender
shall be a third party beneficiary of this Agreement and that the Lender shall
have the right to enforce the obligations of each Principal hereunder separately
and independently of the Operating Partnership, without any requirement
whatsoever of resort by the Lender to any other party. The Lender’s status as a
third party beneficiary of this Agreement and the Lender’s right to enforce the
obligations of the Principals are material elements of this Agreement. Any
payments to Lender hereunder shall for all purposes hereunder be treated as
capital contributions by the Principals to the Operating


3

--------------------------------------------------------------------------------





Partnership in accordance with the provisions of Paragraph 1 above. This
Agreement shall not be modified, amended or terminated without the written
consent of the Lender. The Principals shall furnish a copy of this Agreement to
the Lender simultaneously with its execution by the parties.


7.    Condition of the Borrower and Operating Partnership. The Principals are
fully aware of the financial condition of the Borrower, the Operating
Partnership and the Property, and are executing and delivering this Agreement
based solely upon their own independent investigation of all matters pertinent
hereto and are not relying in any manner upon any representation or statement of
the Lender. Each Principal hereby represents and warrants that it is in a
position to obtain, and hereby assumes full responsibility for obtaining, any
additional information concerning the Operating Partnership’s and the Property’s
financial condition and any other matter pertinent hereto as it may desire, and
it is not relying upon or expecting the Lender to furnish to it any information
now or hereafter in the Lender’s possession concerning the same or any other
matter. By executing this Agreement, the Principals knowingly accept the full
range of risks encompassed within a contract of this type, which risks they
acknowledge. The Principals shall have no right to require the Lender to obtain
or disclose any information with respect to the Obligations, the financial
condition or character of the Borrower, the Operating Partnership, the Property,
the Borrower’s ability to pay or perform the Obligations, the existence or
non-existence of any guaranties of all or any part of the Obligations, any
action or non-action on the part of the Lender, the Borrower, the Operating
Partnership, or any other person, or any other matter, fact or occurrence
whatsoever. In the event a contribution is made pursuant to this Agreement, the
parties agree no additional Partnership Units will be issued to the Principals.
The parties agree that if a contribution is made under this Agreement, the
allocation provisions of the Operating Partnership shall be applied in a manner
so as to assure to the greatest extent possible that the capital account
balances of the partners are no different than would have existed if no
contribution had been made under this Agreement.


8.    Principals’ General Waivers. Each Principal waives: (a) any defense now
existing or hereafter arising based upon any legal disability or other defense
of Operating Partnership, Borrower, Principal or any other Principal or other
Person, or by reason of the cessation or limitation of the liability of
Borrower, Principal or any other Principal or other Person from any cause other
than full payment and performance of all obligations due under the Loan
Documents; (b) any defense based upon any lack of authority of the officers,
directors, partners or agents acting or purporting to act on behalf of the
Operating Partnership, Borrower or any other Person, or any defect in the
formation of Operating Partnership, Borrower or any other Person; (c) the
unenforceability or invalidity of any security or guarantee or the lack of
perfection or continuing perfection, or failure of priority of any security for
the obligations guarantied hereunder; (d) any and all rights and defenses
arising out of an election of remedies by Lender, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed Principal’s rights of subrogation and
reimbursement against the principal by the operation of Section 580d of the
California Code of Civil Procedure or otherwise; (e) any defense based upon
Lender’s failure to disclose to Principal any information concerning Operating
Partnership’s, Borrower’s or any other Person’s financial condition or any other
circumstances bearing on Operating Partnership’s, Borrower’s or any other
Person’s ability to pay and perform all obligations due under the Loan
Documents; (f) any failure by Lender to give notice to Operating Partnership,
Borrower, Principal or any other Person of the sale or other


4

--------------------------------------------------------------------------------





disposition of security held for the Loan, and any defect in notice given by
Lender in connection with any such sale or disposition of security held for the
Loan; (g) any failure of Lender to comply with applicable laws in connection
with the sale or disposition of security held for the Loan, including, without
limitation, any failure by Lender to conduct a commercially reasonable sale or
other disposition of such security; (h) any defense based upon any statute or
rule of law which provides that the obligation of a surety must be neither
larger in amount nor in any other respects more burdensome than that of a
principal, or that reduces a surety’s or Principal’s obligations in proportion
to the principal’s obligation; (i) any use of cash collateral under Section 363
of the Federal Bankruptcy Code; (j) any defense based upon Lender’s election, in
any proceeding instituted under the Federal Bankruptcy Code, of the application
of Section 1111(b)(2) of the Federal Bankruptcy Code or any successor statute;
(k) any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Federal Bankruptcy Code; (l) relief from any applicable
valuation or appraisement laws; and (r) any defense based upon the application
by Borrower of the proceeds of the Loan for purposes other than the purposes
represented by Borrower to Lender or intended or understood by Lender or
Principal. Each Principal agrees that the payment and performance of all
obligations due under the Loan Documents or any part thereof or other act which
tolls any statute of limitations applicable to the Loan Documents shall
similarly operate to toll the statute of limitations applicable to such
Principal’s liability hereunder.


Without limiting the generality of the foregoing or any other provision hereof,
each Principal further waives any and all rights and defenses that such
Principal may have because Borrower’s debt is secured by real property; this
means, among other things, that: if Lender forecloses on any real property
collateral pledged by Borrower, then (A) the amount of the debt may be reduced
only by the price for which that collateral is sold at the foreclosure sale,
even if the collateral is worth more than the sale price, and (B) Principal
shall have the obligation to contribute hereunder even if Lender, by foreclosing
on the real property collateral, has destroyed any subrogation right of
Principal against Borrower, the Operating Partnership or the General Partner of
the Operating Partnership. The foregoing sentence is an unconditional and
irrevocable waiver of any rights and defenses each Principal may have because
Borrower’s debt is secured by real property.
Without limiting the generality of the foregoing or any other provision hereof,
each Principal expressly waives to the extent permitted by law any and all
rights and defenses, including without limitation any rights of subrogation,
reimbursement, indemnification and contribution, which might otherwise be
available to such Principal under California Civil Code Sections 2787 to 2855,
inclusive, 2899 and 3433, and under California Code of Civil Procedure Sections
580a, 580b, 580d and 726 (or any of such sections), or any other jurisdiction to
the extent the same are applicable to this Agreement or the agreements,
covenants or obligations of such Principal hereunder.
9.    Waiver of Rights of Subrogation. This Agreement is expressly for the
benefit of the Operating Partnership, the Borrower, the Lender, any Indemnified
Party (as defined below), and their respective successors and assigns
(collectively, the “Beneficiaries”). The obligations of each Principal hereunder
shall be in addition to and shall not limit or in any way affect the obligations
of any Principal under any existing or future guaranties unless said other
guaranties are expressly modified or revoked in writing. Subject to Paragraph 1
of this Agreement, the obligations of each Principal hereunder are independent
of the obligations of Borrower, and a separate action or actions may be brought
by any Beneficiary against any Principal, whether or not


5

--------------------------------------------------------------------------------





actions are brought against Borrower, and whether or not Borrower is joined in
any such action or actions against such Principal. Each Principal expressly
waives any and all rights of subrogation, reimbursement, indemnity, exoneration,
contribution or any other claim which such Principal may now or hereafter have
against Borrower or any other Person (other than a direct or indirect member or
partner in such Principal) directly or contingently liable for the payment or
performance under the Loan (including, without limitation, any property
collateralizing the obligations under the Loan), arising from the existence or
performance of this Agreement. Each Principal further agrees that it will not
enter into any agreement providing, directly or indirectly, for contribution,
reimbursement or repayment by Operating Partnership, Borrower or any other
Person (other than a direct or indirect member or partner in such Principal) on
account of any payment by such Principal and further agrees that any such
agreement, whether existing or hereafter entered into in violation hereof would
be void. In furtherance, and not in limitation, of the preceding waiver, each
Principal agrees that (i) any payment directly to the Lender by a Principal in
satisfaction of its obligations pursuant to this Agreement shall be deemed a
contribution by each Principal (as applicable) to the capital of the Operating
Partnership, and any such payment shall not cause any Principal to be a creditor
of Borrower, Intermediary Owner, any other subsidiary of the Operating
Partnership or New OP that owns, directly or indirectly, an interest in
Borrower, the Operating Partnership, or New OP, and (ii) no Principal shall be
entitled to, or shall receive, the return of any such capital contribution
except to the extent permitted by the organizational documents of the Operating
Partnership.


10.    Indemnification of Other Parties. Subject to the Lender’s requirement to
first exercise its rights against the Property as provided in Paragraph 1
hereof, if, for any reason, Parkway Properties, Inc., the general partner of the
Operating Partnership (“General Partner”) or any other partner or member of the
Operating Partnership or the Borrower or any affiliate thereof (each, an
“Indemnified Party”) is required by Lender to make any payment to the Lender or
any contribution to the Borrower with respect to the portion of the Loan for
which a payment pursuant to this Agreement is required (collectively, an
“Indemnified Party Outlay”), each Principal shall absolutely and unconditionally
reimburse the Indemnified Party for the lesser of (i) such Principal’s Allocable
Share of the full amount of such Indemnified Party Outlay or (ii) the maximum
amount such Principal would have been obligated to contribute under Paragraph 1
hereof had such payment not been made by the Indemnified Party. Each Principal
shall reimburse the Indemnified Party as required by this Paragraph 10 within 60
days after receiving written notice of a Indemnified Party Outlay from the
Indemnified Party. Any payments to an Indemnified Party hereunder shall for all
purposes hereunder be treated as capital contributions by each Principal to the
Operating Partnership in accordance with the provisions of Paragraph 1 above.


11.    Lender Inducement. This Paragraph is given as a material inducement to
Lender to accept this Agreement. This Paragraph shall control in the event of
any conflict or inconsistency between this Paragraph and Paragraph 9 hereof or
any other provision of this Agreement or any other document or source of rights
of any of Principals whatsoever. Principals represent and covenant in favor of
Lender that none of them has, and none of them ever shall have, any claim or
right whatsoever against Borrower, and none of them ever shall have or assert
any claim or right in any bankruptcy case or similar proceeding in which
Borrower is a debtor, or in which any collateral or security for the Loan shall
be property of the estate. Without limitation of any other waiver or other
provision of this Agreement, but overriding any conflict or inconsistency


6

--------------------------------------------------------------------------------





with Paragraph 9 hereof and any such other waiver or provision, Principals do
hereby absolutely and forever waive, relinquish, abandon and covenant not to
assert any right of subrogation, reimbursement, indemnity, exoneration,
contribution or any other claim which such Principal may now or hereafter have
against Borrower or any other Person directly or contingently liable for the
payment or performance under the Loan or having any interest in any collateral
or security for the Loan, irrespective of when and under what circumstances any
such right might otherwise now or hereafter exist.


12.    Effect of Waivers. Each Principal warrants and agrees that each of the
waivers set forth in this Agreement are made with such Principal’s full
knowledge of their significance and consequences, and that under the
circumstances the waivers are reasonable. If any of said waivers shall hereafter
be determined by a court of competent jurisdiction to be contrary to any
applicable law or against public policy, such waivers shall be effective only to
the maximum extent permitted by law.


13.    Rules of Construction. The word “Borrower” as used herein shall include
the named Borrower and any other Person at any time assuming or otherwise
becoming primarily liable for all or any part of the obligations of the named
Borrower under the Loan Documents. The term “Person” as used herein shall
include any individual, corporation, partnership, limited liability company,
trust or other legal entity of any kind whatsoever. When the context and
construction so require, all words used in the singular herein shall be deemed
to have been used in the plural and vice versa. All headings appearing in this
Agreement are for convenience only and shall be disregarded in construing this
Agreement.


14.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, EXCEPT TO THE EXTENT
PREEMPTED BY FEDERAL LAWS. THE PARTIES CONSENT TO THE JURISDICTION OF ANY
FEDERAL OR STATE COURT WITHIN THE STATE OF DELAWARE AND ALSO CONSENT TO SERVICE
OF PROCESS BY ANY MEANS AUTHORIZED BY DELAWARE OR FEDERAL LAW.


15.    Amendments. This Agreement shall not be modified, amended or terminated
in a manner which is materially adverse to any Principal or any Beneficiary
without the written consent of such Principal or Beneficiary.


16.    Miscellaneous. The provisions of this Agreement shall bind and benefit
the heirs, executors, administrators, legal representatives, successors and
assigns of each party hereto and of each of the Beneficiaries. If any provision
of this Agreement shall be determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable, that portion shall be deemed severed from
this Agreement and the remaining parts shall remain in full force as though the
invalid, illegal or unenforceable portion had never been part of this Agreement.


17.    Counterparts. This Agreement may be executed in counterparts (including
by facsimile) with the same effect as if all parties had signed the same
document. All such counterparts shall be deemed an original, shall be construed
together and shall constitute one and the same instrument.


7

--------------------------------------------------------------------------------





18.    Release. The release of Borrower from all or any part of the indebtedness
evidenced by the Loan for any reason (other than full payment of such
indebtedness) or any other obligations under any of the Loan Documents for any
reason (other than the full performance thereof) shall not release any Principal
from liability under this Agreement, unless each Beneficiary consents to such a
release of Principal in writing.


[Signature Pages Follow]




8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
MAGUIRE THOMAS PARTNERS-
COMMERCE SQUARE II, LTD.,
a California limited partnership
        
By:
THOMAS DEVELOPMENT PARTNERS-PHASE II, INC., a California corporation

Its General Partner




By: /s/ James A. Thomas                                       
James A. Thomas, President






MAGUIRE/THOMAS PARTNERS-PHILADELPHIA, LTD., a California limited partnership


By:    THOMAS PARTNERS, INC.,
a California corporation
Its General Partner




By: /s/ James A. Thomas                                       
James A. Thomas, President




THOMAS INVESTMENT PARTNERS, LLC,
a California limited liability company


By:    THOMAS PARTNERS, INC.,
a California corporation
Its Manager




By: /s/ James A. Thomas                                       
James A. Thomas, President






[Signatures Continued on Following Page]










9

--------------------------------------------------------------------------------





/s/ James A. Thomas                                       
James A. Thomas, Trustee of The Lumbee Clan Trust




THOMAS PARTNERS, INC.,
a California corporation


/s/ James A. Thomas                                       
By:     James A. Thomas
Title:     President








[Signatures Continued on Following Page]












































































10

--------------------------------------------------------------------------------





PARKWAY PROPERTIES LP,


By:    PARKWAY PROPERTIES GENERAL PARTNERS, INC.,


        
By:    /s/ Jayson Lipsey                     
Name:     Jayson Lipsey
Title:
Executive Vice President and COO

By:    /s/ Jason Bates                       
Name:     Jason Bates
Title:
EVP / Chief Investment Officer





11

--------------------------------------------------------------------------------






Exhibit “A”


Principal
 
Maximum Liability
 
Shortfall Percentage
 
 
 
 
 
Maguire/Thomas Partners-Philadelphia, Ltd.
 
$20,174,781
 
31.52309%
 
 
 
 
 
Thomas Investment Partners, LLC
 
$34,104,140
 
53.28771%
 
 
 
 
 
Maguire Thomas Partners-Commerce Square, Ltd.
 
$4,970,534
 
7.76645%
 
 
 
 
 
The Lumbee Clan Trust
 
$4,487,336
 
7.01146%
 
 
 
 
 
Thomas Partners, Inc.
 
$263,210
 
0.41126%
 
 
 
 
 
Total Contribution Amount:
 
$64,000,000
 
100%







